UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

at KNOXVILLE

EDEN GARLAND, )

)
Plaintiff, )

) Case No. 3:18-cv-277
V. )

) Judge Mattice
ROCKFORD MANUFACTURING CO., ) Magistrate Judge Guyton

)
Defendant. )

)

VERDICT FORM

10/24/2019
We, the jury, unanimously answer the following questions.
QUESTION 1: Has Plaintiff Eden Garland proven by a preponderance of the evidence that

Defendant Rockford Manufacturing Company fired her because she made a good
faith, reasonable complaint of harassment or hostile workplace?

vrs xX xo

QUESTION 2: What amount, if any, of compensatory damages do you find were sustained
by Plaintiff?

Compensatory Damages:

Please have your foreperson sign and date this Verdict Form and tell Ms.
Capetz you have reached a Verdict.

   

oreperson €6Signature Date
]

Case 3:18-cv-00277-HSM-HBG Document 57 Filed 10/24/19 Page1ofi1 PagelD #: 309
